    Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 1 of 14 PageID #: 825




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------x
    LAWRENCE KOPYLOV
                                                        MEMORANDUM AND ORDER
                   Appellant,
                                                        Case No. 1:20-cv-1110-FB
           -against-

    STEPHEN JOHN HUNT and TOTAL
    DEBT RELIEF, LTD
                   Appellees.
    ------------------------------------------------x




    Appearances:
    For the Appellant:                                  For the Appellee:
    JAMES R. FROCCARO                                   SANDRA E. MAYERSON
    20 Vanderventer Ave                                 Mayerson & Hartheimer, PLLC
    Suite 103W                                          845 3rd Ave., 11th Floor
    Port Washington, NY 11050                           New York, NY 10022


BLOCK, Senior District Judge:

          Appellant Lawrence Kopylov seeks review of a series of orders issued by

the United States Bankruptcy Court for the Eastern District of New York (“the

Bankruptcy Court”), which held him in contempt, ordered him to pay $213,870.48

in attorney’s fees to Appellee Stephen John Hunt, and authorized his detention

until he complied with the order directing payment.1 Appellant responded by filing


1
 This opinion contains record citations from three proceedings. “ECF No.”
indicates a citation to the record in Kopylov’s appeal, which is docketed in this

                                                   1
 Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 2 of 14 PageID #: 826




for personal bankruptcy and sought a stay of the Bankruptcy Court’s orders

pursuant to 11 U.S.C. § 362(a).

      Appellant does not dispute the Bankruptcy Court’s contempt finding and has

been released from custody. Consequently, the only remaining issue is whether the

Bankruptcy Court properly held that its order directing payment to Appellee should

not be stayed. Having carefully considered the parties’ arguments, the Court finds

that the Bankruptcy Court did not err. Accordingly, its rulings are affirmed and

Appellant’s petition dismissed.

                                         I.
      Appellant and his business partner, Eric Puzaitzer (“Puzaitzer”), are

principals of Total Debt Relief, Ltd (“TDR”), a United Kingdom (“UK”) based

company, and two Brooklyn based corporate entities, Total Relief Marketing

Solutions, LLC (“TRLM”) and KLM Management Corp (“KLM”). TDR is the

subject of an enforcement action by the British Financial Conduct Authority

(“FCA”), which alleges that Appellant and Puzaitzer systematically defrauded

consumers in the UK and seeks to liquidate their corporate assets. In the course of



Court under Case No. 1:20-cv-1110-FB. “Bankr. ECF No.” indicates a citation to
the record in the underlying Bankruptcy Court proceeding, which is docketed in
the Bankruptcy Court as In Re. Total Debt Relief, Limited under Case No. 1-18-
46013-reg. Finally, “1108-ECF No.” indicates a citation to a (now moot) appeal
filed by Kopylov’s business partner, Eric Puzaitzer, under Case No. 1:20-cv-1108.
The Kopylov and Puzaitzer appeals arise from the same factual record and
underlying bankruptcy court proceeding.

                                         2
 Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 3 of 14 PageID #: 827




this action, UK authorities learned that Appellant and Puzaitzer were transferring

large sums of money from TDR’s UK accounts to accounts owned by TRLM and

KLM. To prevent this, the FCA sought and obtained a worldwide “freezing

injunction” from the UK High Court of Justice, Business and Property Court (“UK

Court”). Bankr. ECF No. 4, Ex. 3 at 71. The FCA further obtained a liquidation

order from the UK Court, and Appellee was appointed to liquidate TDR’s assets.

      In October of 2018, Appellee instituted a proceeding under Chapter 15 of the

Bankruptcy Code for the purposes of (1) gaining access to records in the United

States necessary to identify, evaluate and preserve the value of TDR’s assets; (2)

securing the right to commence litigation to recover assets that TDR may have

given to other entities; (3) preventing the degradation of TDR’s assets; and (4)

enforcing the UK Court’s freezing injunction. See Bankr. ECF Nos. 2-4. After a

hearing, the Bankruptcy Court granted the relief Appellee sought, appointing him a

“Foreign Representative” with the power to “examine witnesses, take evidence and

deliver information concerning [TDR], its assets, liabilities, and operations and. . .

[to administer] all of [TDR’s] assets within the territorial jurisdiction of the United

States” and extending the freezing injunction to the United States. Bankr. ECF No.

15 at 4. On January 25, 2019 the Bankruptcy Court ordered Appellant to turn over

a variety of financial documents to Appellee and prohibited Appellant from taking

any action to destroy or dispose of these records. Bankr. ECF No. 22 at 3.



                                           3
 Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 4 of 14 PageID #: 828




       Appellant failed to turn over the documents as required, and Appellee

moved for a finding of contempt. The Bankruptcy Court held a contempt hearing

on April 25, 2019. After the hearing, the Bankruptcy Court issued an order holding

Appellant in contempt for failure to comply with its January 25 Order and listing

15 types of documents and information that Appellant was to provide before April

30, 2019. Bankr. ECF No. 52. The contempt order further provided that Appellant

would be assessed a $500 fine for each day of noncompliance after this new

deadline and required Appellant to pay “all reasonable fees and expenses of

[Appellee] in filing and prosecuting this Contempt, including fees and expenses of

[Appellee’s American counsel] Mayerson & Hartheimer in connection with this

matter, fees and expenses of [Appellee’s] British Solicitors. . . and fees and

expenses of any witness.” Bankr. ECF No. 52 at 5. Finally, the Bankruptcy Court

ordered Appellee’s counsel to file an affidavit of non-compliance if Appellant

failed to turn over all relevant documents by May 5, 2019. Id.

      By May 5, Appellee had received some but not all of the information to

which the Bankruptcy Court’s orders entitled him. Accordingly, Appellee filed an

affidavit of noncompliance, and a second hearing was held on May 20, 2019. After

that hearing, the Bankruptcy Court entered a Second Contempt Order, which

reiterated the terms of the first, set a series of new deadlines to provide the required

materials and scheduled a new contempt hearing for May 29, 2019. Bankr. ECF



                                           4
 Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 5 of 14 PageID #: 829




No. 68. At that hearing, the Bankruptcy Court determined that Appellant had not

yet produced all the required materials. Bankr. ECF No. 75.

       There followed a series of hearings that failed to produce compliance with

the Bankruptcy Court’s orders. Over the next several months, the Bankruptcy

Court issued its Third and Fourth Contempt Orders. See Bankr. ECF Nos. 76, 80.

Each reiterated the terms of its predecessors, including the requirement that

Appellant pay Appellee’s fees. On June 17, 2019, the Bankruptcy Court ordered

Appellee to submit an application for attorney’s fees to facilitate its assessment of

the “fees and expenses” Appellant was required to pay. Bankr. ECF No. 89. The

Bankruptcy Court held a hearing on that application and granted Appellee a fee

award of $213,870.48, which Appellant was required to pay by October 21, 2019.

Bankr. ECF No. 116. The Bankruptcy Court stated that it was imposing a fee

award “to remediate the expense incurred by [Appellee] as a result of [Appellant’s]

civil contempt and to coerce the [Appellant] to comply with this Court’s orders.”

Id. at 1.

       In October of 2019, history repeated itself, as Appellant once again ignored

the Bankruptcy Court’s orders, and Appellee filed another affidavit of

noncompliance. The Court held a hearing on November 13, 2019 to address

Appellant’s noncompliance, which was adjourned to allow Appellant to brief the

issue of his ability to pay the fines imposed. On November 27, 2019, Appellant



                                          5
 Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 6 of 14 PageID #: 830




declined this opportunity, stating in a letter that he “had nothing to add” to his

statements at the hearing. Bankr. ECF No. 126. The Bankruptcy Court responded

to Appellant’s silence by setting another briefing schedule and a January 8, 2020

hearing. One day before that hearing, Appellant informed the Bankruptcy Court

that he had filed for Chapter 7 personal bankruptcy and invoked 11 U.S.C. §

362(a)’s automatic stay provision. Bankr. ECF No. 132.

      In response, the Bankruptcy Court adjourned the January 8 contempt hearing

and ordered the parties to brief the questions of whether contempt proceedings

were subject to an automatic stay, and if they were not, whether it should detain

Appellant. Bankr. ECF No. 136. On February 26, 2020, the Bankruptcy Court held

its hearing, where it concluded that 11 U.S.C. § 362(a)’s stay provision did not

apply because it was “crystal clear” that the purpose of its contempt order was to

“uphold the dignity of [the Bankruptcy Court].” See 1108-ECF No. 4 at 32

(hearing transcript). See also 11 U.S.C. § 362(b)(4) (no automatic stay of “the

commencement or continuation of an action or proceeding by a governmental unit.

. . to enforce such governmental unit’s or organization’s police or regulatory

power, including the enforcement of a judgment other than a money judgment”).

      Appellant was briefly imprisoned for noncompliance with the Bankruptcy

Court’s orders but has since been released after he agreed to “supply certain

documents” to Appellee. ECF Nos. 12, 14; see also 1108-ECF No. 17.



                                           6
 Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 7 of 14 PageID #: 831




      This appeal followed.

                                          II.

      The Court reviews the Bankruptcy Court’s “factual findings for clear error

and its legal conclusions de novo.” In re Motors Liquidation Company, 957 F.3d

357, 360 (2d Cir. 2020). “A finding is clearly erroneous when, although there is

evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” United States v.

Wallace, 937 F.3d 130, 141 (2d Cir. 2019) (quoting United States v. Murphy, 703

F.3d 182, 188 (2d Cir. 2012)).

                                         III.

      The Court has jurisdiction over this appeal. The Supreme Court recently

held that “adjudication of a motion for relief from [11 U.S.C. § 362(a)’s] automatic

stay [provision] forms a discrete procedural unit within the embracive bankruptcy

case. That unit forms yields a final, appealable order when the bankruptcy court

unreservedly grants or denies relief.” Ritzen Grp Inc., v. Jackson Masonry, LLC,

140 S.Ct. 582, 586 (2020). Although the present case involves an attempt to invoke

the stay provision, not a request for relief from it, the Supreme Court’s conclusion

that stay proceedings form a “discrete procedural unit” suggests that a bankruptcy

court’s decision not to impose a stay is also final. The Second Circuit has likewise

ruled that an order “finding that the automatic bankruptcy stay does not apply to



                                          7
    Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 8 of 14 PageID #: 832




[a] contempt proceeding is final and therefore reviewable.” Federal Trade Comm.

v. Rensin, 771 F. App’x 84, 85 (2d Cir. 2019).

     A. The Bankruptcy Court properly declined to stay enforcement of its
        contempt sanctions

        Title 11, United States Code, Section 362(a) provides that a bankruptcy

petition “operates as a stay of” most civil actions and of most efforts to enforce

judgments. The automatic stay does not, however, prevent “the commencement or

continuation of an action or proceeding by a governmental unit. . . to enforce such

governmental unit’s. . .police and regulatory power, including the enforcement of a

judgment other than a money judgment.” 11 U.S.C. § 362(b)(4). The Bankruptcy

Court concluded that its order directing payment of Appellee’s fees fell within the

exception to the rule because it was entered to preserve the Court’s dignity and to

coerce compliance with its prior orders. Appellant objects that the purpose of the

Bankruptcy Court’s order is to enforce an award of attorney’s fees, and thus that it

is an impermissible attempt to enforce a “money judgment.” Put another way, the

Bankruptcy Court invokes an exception to the automatic stay provision; Appellant

invokes an exception to the exception. 2




2
 The parties do not dispute that the Bankruptcy Court is a “governmental unit” and
acknowledge that the contempt sanction is a valid exercise of the Bankruptcy
Court’s power. Thus, the only remaining question is whether the contempt
proceedings are an impermissible effort to enforce a money judgment.

                                           8
 Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 9 of 14 PageID #: 833




1.    The Bankruptcy Court did not clearly err when it stated the purpose of
      its Order
      The parties’ dispute hinges on the “purpose” of the Bankruptcy Court’s

order. If the “purpose” of the order is to enforce a money judgment, then it is

stayed; but if the order was entered to enforce compliance with the Bankruptcy

Court’s other orders or uphold its dignity, it is not. Compare Rensin, 771 F. App’x

at 85 (stay applied to contempt order entered of which “the purpose was simply to

enforce a money judgment”) with S.E.C. v. Miller, 808 F.3d 623, 633 (2d Cir.

2015) (stay did not apply to pre-judgment asset-freeze order entered under SEC’s

regulatory power); see also Law v. Siegel, 571 U.S. 415, 421 (2014) (bankruptcy

court has “inherent power. . . to sanction abusive litigation practices”) (internal

citations omitted).

      To determine an order’s purpose, the Court analyzes its “factual nature” and

“procedural posture.” Miller, 808 F.3d at 632; see also In Re. Marini, 28 B.R. 262,

265 (Bankr. E.D.N.Y. 1983) (the purpose of a “fine for contempt. . . . is a question

of fact left to the discretion of the court”). Thus, the question of an order’s purpose

is properly classified as a question of fact, and the Bankruptcy Court’s findings

about the purpose of its orders must be reviewed for clear error. At the February

26, 2020 contempt hearing, the Bankruptcy Court explicitly found that (1) “it was

crystal clear that [its order directing payment of attorney’s fees and imposing

contempt sanctions] was entered to uphold the dignity of the court”; and (2) “in



                                           9
Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 10 of 14 PageID #: 834




this case. . . [a] contempt hearing is being held for the purpose of upholding the

dignity of the court and the sanction [including the award of attorney’s fees] is for

the same purpose.” 1108-ECF No. 4 at 32-33. Given Appellant’s long history of

non- or bad-faith compliance with the Bankruptcy Court’s orders, the Court is not

left with “the definite and firm conviction” that the Bankruptcy Court somehow

mistook its own objectives or invoked its dignity in a bad-faith attempt to collect a

money judgment. Wallace, 937 F.3d at 141. Thus, the Bankruptcy Court’s findings

were not clearly erroneous.

2.    Caselaw does not compel reversal of the Bankruptcy Court’s findings

      Appellant marshals a number of cases in an attempt to argue that the

contempt proceeding should be stayed despite the Bankruptcy Court’s findings. All

are distinguishable. First, Appellant asserts that Rensin dictates the outcome of this

case. But even if the non-precedential Rensin opinion could bind the Court, Rensin

involved a party’s affirmative request for “compensatory contempt sanctions,”

whereas the Appellee in this case submitted a fee application only after the

Bankruptcy Court directed him to do so as part of an order intended both “to

remediate [Appellee’s] expenses and to coerce [Appellant] to comply with this

Court’s orders.” Compare FTC v. Bluehippo Funding LLC, 08 Civ. 1819 (PAC),

2017 WL 1162201, at *1 (S.D.N.Y. Mar. 26, 2017) overruled by Rensin, 776 F.




                                          10
Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 11 of 14 PageID #: 835




App’x at 86 with Bankr. ECF No. 116. Thus, unlike the order stayed in Rensin, the

Bankruptcy Court’s order did not “simply enforce a money judgment.”

      Appellant’s reliance on SEC v. Brennan, 230 F.3d 65, 65 (2d Cir. 2000), is

also misplaced. In Brennan, the Second Circuit held that an order requiring the

repatriation of assets needed to pay a judgment was stayed because “once liability

is fixed and a money judgment has been entered, the Government necessarily acts

only to vindicate its own interest in collecting the judgment.” Id. at 73. Appellant

argues that Brennan governs this case because the Bankruptcy Court has fixed

liability for attorney’s fees and now “necessarily acts only to vindicate its own

interest in collecting the judgment.” He fails to mention, however, that the Second

Circuit limited Brennan’s reach in Miller v. SEC. 808 F.3d 623, 623 (2d Cir.

2015). In Miller, the Second Circuit held that “it did not intend Brennan to impose

a one-factor timing test whereby orders entered pre-judgment are always exempt

from the stay while orders entered (or with continuing force) post-judgment are

always subject to the stay” and instead decided the stay issue based on “factual,

procedural and policy considerations.” Id. at 632-33. Thus, post-Miller, Brennan

does not compel the result Appellant seeks, and this Court instead looks to

“factual, procedural and policy considerations” to determine whether the

Bankruptcy Court’s contempt order must be stayed.




                                         11
Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 12 of 14 PageID #: 836




      Those considerations support the Bankruptcy Court’s conclusions. As

explained above, the Bankruptcy Court made explicit factual findings about the

purpose of its contempt orders, which the Court declines to disturb. Moreover, the

Bankruptcy Court’s decision to grant Appellant relief from the harshest provisions

of its order after Puzaitzer and he agreed to provide “certain documents” to

Appellee suggests that its primary purpose was to compel compliance with

discovery obligations, not secure a money judgment. 1108-ECF No. 17. Finally,

the fact that the Bankruptcy Court will not receive any of the money Appellant has

been ordered to pay reinforces that the Bankruptcy Court does not act “to vindicate

its own interest in collecting [a] judgment.” Cf. Brennan, 230 F.3d at 73; see also

Markus v. Rozhkov, 615 B.R. 679, 713-14 (Bankr, S.D.N.Y. 2020) (collecting

cases to support the proposition that fines “payable to the complainant” ordinarily

have a “compensatory” purpose). Accordingly, the facts of this case strongly

suggest that the Bankruptcy Court’s true interest lies in securing compliance with

its discovery orders, not in collecting a judgment.

      Just as importantly, policy concerns weigh in favor of the Bankruptcy

Court’s decision. As explained in Miller, the automatic stay and its exception are a

compromise between two policy goals. 808 F.3d, at 634. The former “centralize[s]

all disputes concerning property of the debtor’s estate so that [a bankruptcy matter]

can proceed efficiently,” while the latter “prevents the debtor from frustrating



                                         12
Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 13 of 14 PageID #: 837




necessary governmental functions by seeking refuge in bankruptcy court.” Id. at

634-35. Here, the record shows—and Appellant concedes—that he repeatedly

disobeyed Bankruptcy Court orders, thereby “frustrating” necessary court

functions. ECF No. 13 at 2 (stating that Appellant “is not appealing the contempt

finding”). The Bankruptcy Court’s decision to deny a stay that would further delay

resolution of the parties’ dispute was therefore entirely consistent with the policy

concerns underlying 11 U.S.C. § 362.

      In summary, Appellant’s claim that the Bankruptcy Court held him in

contempt in order to coerce him to pay an award of attorneys’ fees is factually and

legally unpersuasive. On the contrary, the record suggests that the Bankruptcy

Court ordered Appellant to pay Appellee’s attorney’s fees as part of an ongoing—

and thus far unsuccessful—effort to coerce him into compliance with its other

orders, as well as to preserve its inherent dignity. See generally Huber v. Marine

Midland Bank, 51 F.3d 5, 10 (2d Cir. 1995) (“A civil contempt order is designed to

be coercive rather than punitive”). Because the Bankruptcy Court’s purpose was

not “simply to enforce a money judgment,” the automatic stay does not apply. Cf.

Rensin, 776 F. App’x at 86.




                                          13
Case 1:20-cv-01110-FB Document 18 Filed 03/31/21 Page 14 of 14 PageID #: 838




                              CONCLUSION

     For the foregoing reasons, this appeal is DISMISSED, and the opinion of

the Bankruptcy Court is AFFIRMED.

     SO ORDERED.




                                          __/S/ Frederic Block_________
                                          FREDERIC BLOCK
                                          Senior United States District Judge


     Brooklyn, New York
     March 31, 2021




                                     14
